              Case 2:18-cv-01385-JCC Document 160 Filed 07/08/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ABOLFAZL HOSSEINZADEH,                               CASE NO. C18-1385-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    BELLEVUE PARK HOMEOWNERS
      ASSOCIATION et al.,
13
                             Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for a limited
18
     extension of discovery (Dkt. No. 156). The Court hereby GRANTS the motion and APPROVES
19
     the proposed schedule set forth in the parties’ stipulated motion.
20
            DATED this 8th day of July 2020.
21
                                                            William M. McCool
22
                                                            Clerk of Court
23
                                                            s/Tomas Hernandez
24                                                          Deputy Clerk

25

26


     MINUTE ORDER
     C18-1385-JCC
     PAGE - 1
